DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Regarding independent claim 1, applicant remarks a difference between phase transition and phase change.  The examiner notes that the ‘454 publication states vanadium dioxide can undergo an electric field-induced phase transition/change. (See [0047])
Regarding independent claims 29, 53, applicant alleges Damask teaches away from and changes the operating principle of the claimed invention which does not require any channel dropping filter 32 employing/utilizing components 33 and 35.  Additional features suggested by prior art does not constitute teaching away from the claimed invention unless the prior art offers a reason such features would be undesirable to the claimed invention, which does not appear to be present in Damask, nor has applicant offered how it might change the operating principle, i.e., an optical switch using a phase change material, rather than an optical network that adds and/or drops optical channels.  Applicant further alleges “segmented electrodes are on the phase change material itself”, but plural segmented electrodes are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the ‘454 publication teaches using electrodes 160A1/A2/B1/B2 on two different segments (left and right regions 140A/B) for conducting a stimulant such as an electrical/voltage/current pulse to the phase change material as illustrated in Fig. 1A.  Finally, the term “biasing electrode” refer to an intended use of an electrode, since a biasing electrode is an electrode to which a biasing voltage, or the like, is applied, and there is no indication in the claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Applicant further alleges presence of “Impermissible Hindsight Bias” without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further alleges presence of prima facie case of obviousness has not been established without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further makes reference to Phillips v. AWH without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further makes reference to limitations on inherency in alleged prior art without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a 
Applicant further makes reference to the “Obvious to Try” test without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further makes reference to degree to which results are predictable without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further alleges inherency does not speak for itself without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further makes reference to whether obviousness can be predicated on what is unknown in the prior art without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant further makes reference to “Why” and In re Stepan Company without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 
Applicant further makes reference to “Motivated to Do v. Able to Do” without pointing to any specific claimed feature or limitation.  Remarks associated with this allegation fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant chooses not to respond to the double patenting rejections and alleges they can respond to Examiner’s provisional double patenting rejection, when all other rejections by Examiner are resolved.  Examiner notes that the double patenting rejection over US Patents 10,009,670 and 10,185,202 are not provisional.
It is unclear why applicant makes remarks regarding “Quantified art v. non-quantified art” and enablement, since no enablement rejection has been made by the Office.
It is unclear why applicant makes remarks regarding “Preferred embodiment & scope of the invention” and best mode of operation, since no rejection has been made by the Office alleging lack of disclosure of the best mode contemplated by the applicant.
Examiner notes applicant fails to address the objection to the specification in arguments or make appropriate corrections in response to the objection.
For at least the reasons above, the arguments are not persuasive and rejections are maintained.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

This application is not entitled to the benefit of the prior-filed application because the prior-filed ‘782 application did not include the basic filing fee.  Applicant is required to delete the reference to the prior-filed application.
It is noted applicant filed another application (16/350,783) concurrent with the ‘782 application and also failed to include the basic filing fee for the ‘783 application.
As a result, applicant’s claim for the benefit of the prior-filed application has been denied and the effective filing date of the instant application is 03/05/2019.
Specification
The disclosure is objected to because of the following informalities: This application is not entitled to the benefit of the prior-filed application because the prior-filed ‘782 application did not include the basic filing fee.  Applicant is required to delete the reference to all prior-filed applications from the disclosure.  
Appropriate correction is required.
Claim Objections
Claim 57 is objected to because of the following informalities: “the one segment” should be “the one or more segments”, “each of the one of more segments”, or the like, based on applicant’s remarks.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-21, 24, 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2018/0007454 to Mazed et al. (the ‘454 publication was published more than one year prior to the effective filing date of the instant application).
Regarding claims 1, 4-7, the ‘454 publication teaches an optical switch comprising:
a first optical waveguide and a second optical waveguide, 
wherein the first optical waveguide is less than 5 microns in horizontal width, 
wherein the second optical waveguide is less than 5 microns in horizontal width, 
wherein a section of the first optical waveguide is substantially parallel within manufacturing tolerance to a section of the second optical waveguide, (above limitations are all clearly anticipated by Fig. 4 and its description)
wherein the section of the first optical waveguide is optically coupled with an ultra thin-film of a vertical thickness or a vertical depth less than 0.5 microns, wherein the ultra thin-film comprises: a phase change material, wherein the phase change material on the first optical waveguide is receiving a 
Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 8, 9, see at least [0136], [0166] for 1-D and 2-D photonic crystals.
Regarding claim 12, and an MMI coupler, see at least Claim 2 of the ‘454 publication.
Regarding claims 13-16, see Fig. 7 and description.
Regarding claim 17, see [0197] for microring resonator filters.
Regarding claims 18-21 and wavelength converter and amplifier, see Fig. 13 and description.
Regarding claim 24 and gradually tapered waveguide, see Fig. 1A and description.
Regarding claim 26, and aluminum oxide coupling, see [0072].
Regarding claims 27, 28, see [0100] regarding disclosure of a heat dissipating substrate (thermal electric cooler/TEC.  Furthermore, with reference to “flip-chip mounting” process” used to make the optical switch, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 29-35, 39-49, 52, 54-57, 59-65 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2018/0007454 to Mazed et al. as applied to claim 1 above, and further in view of U.S. Patent 5,915,051 to Damask et al.  
Regarding claims 2, 3, 11, 29-35, 39 the ‘454 publication teaches the two parallel waveguides and ultra thin-film phase change material and the first and second electric pulse stimulants, but not a third parallel waveguide, or waveguides in different width/depth, gratings, an MZI.  Damask also teaches an optical switch using a third parallel waveguide (12, 15 in Figs. 4B, 5A) in addition to two input waveguides 20 forming an MZI (as illustrated in Figs. 3, 4A), wherein a waveguide has a different horizontal width than another (see waveguides 12/33/35 in Fig. 5B) and different depths (see waveguides 21/25 in Fig. 7) by way of optical Bragg gratings/filters having wider width and variable depths.  This optical switch configuration and operation enables wavelength-selective extraction of a 
Regarding claims 36, 37, see at least [0136], [0166] of the ‘454 publication for 1-D and 2-D photonic crystals.
Regarding claim 40, and an MMI coupler, see at least Claim 2 of the ‘454 publication.
Regarding claims 41-44, see Fig. 7 and description of the ‘454 publication.
Regarding claim 45, see [0197] of the ‘454 publication for microring resonator filters.
Regarding claims 46-49, and wavelength converter and amplifier, see Fig. 13 and description of the ‘454 publication.
Regarding claim 52, and gradually tapered waveguide, see Fig. 1A and description of the ‘454 publication.
Regarding claim 54, and aluminum oxide coupling, see [0072] of the ‘454 publication.
Regarding claims 55, 56, see [0100] of the ‘454 publication regarding disclosure of a heat dissipating substrate (thermal electric cooler/TEC.  Furthermore, with reference to “flip-chip mounting” process” used to make the optical switch, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regarding claim 59-61, the ‘454 publication teaches that a waveguide has a different horizontal width than another (see waveguides 12/33/35 in Fig. 5B) and different depths (see waveguides 21/25 in Fig. 7) by way of optical Bragg gratings/filters having wider width and variable depths.
Regarding claims 62, 63, the ‘454 publication teaches the first and second stimulants being either an electrical/voltage/current pulse or a light pulse.
Regarding claim 64, and aluminum oxide coupling, see [0072] of the ‘454 publication.
Regarding claim 65, see [0100] of the ‘454 publication regarding disclosure of a heat dissipating substrate (thermal electric cooler/TEC 340 and a heat sink 360 as part of the optical switch in Fig. 3), which must be inherently thermally coupled to the optical switch, so that the heat sink may perform its prescribed function, i.e., to remove heat from the optical switch.  
Claims 10, 38 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘454 publication as applied to claims 1, 29 above, and further in view of WIPO publication WO2013/066015A1 (the ‘015 publication).  The ‘454 publication teaches the optical switch using the phase change material including vanadium dioxide but does not specify other material including GST/Ge2Sb2Te5 alloy.  The ‘015 KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97.
Claims 25, 53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2018/0007454 to Mazed et al. as applied to claim 1 above, and further in view of CN102540505A patent publication.  The ‘454 publication teaches the claimed invention as stated above but not vertically coupled gratings for coupling the waveguides to optical fibers.  The ‘505 publication teaches an SOI electro-optic modulator based on symmetric vertical grating coupling, comprising a symmetrical vertical coupling grating to be interface or coupler and SOI electro-optic modulator input terminal of SOI electro-optic modulator and single mode optical fibre, which has coupling modulation function, easy alignment, low insertion loss, low pressure and other potential features and advantages and it would have been obvious to one having ordinary skill in the art to modify the invention disclosed in the ‘454 publication to incorporate the symmetric vertical coupling gratings for coupling the waveguides to external optical fibers for the same reasons and advantages.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 32 of copending Application No. 16/501,189 (reference application). phase change material and phase transition material are synonymous.
Copending 16/501,189 reference application
Instant application
1. An optical switch comprising: a first optical waveguide and a second optical waveguide, wherein the first optical waveguide is less than 5 microns in horizontal width, wherein the second optical waveguide is less than 5 microns in horizontal width, wherein a section of the first optical waveguide is substantially parallel within manufacturing tolerance to a section of the second optical waveguide, wherein the section of the first optical waveguide is optically coupled with an ultra thin-film of a vertical thickness or a vertical depth less than 0.5 microns, wherein the ultra thin-film comprises: a phase transition material, wherein the phase transition material on the first optical waveguide is receiving a first stimulant, just to induce insulator-to-metal (IMT) phase transition in the phase transition material on the first optical waveguide, wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure, and/or, wherein the section of the second optical waveguide is optically coupled with an ultra thin-film of a vertical thickness or a vertical depth less than 0.5 microns, wherein the ultra thin-film comprises: the phase 
waveguide and a second optical waveguide, wherein the first optical waveguide is less than 5 microns in horizontal width, wherein the second optical waveguide is less than 5 microns in horizontal width, wherein a section of the first optical waveguide is substantially parallel within manufacturing tolerance to a section of the second optical waveguide, wherein the section of the first optical waveguide is optically coupled with an ultra thin-film of a vertical thickness or a vertical depth less than 0.5 microns, wherein the ultra thin-film comprises: a phase  change material, wherein the phase  change material on the first optical waveguide is receiving a first stimulant, just to induce phase  change in the phase  change material on the first optical waveguide change material, wherein the phase  change material on the second optical waveguide is receiving a second stimulant, just to induce phase  change in the phase  change material on the second optical waveguide
45wherein the phase transition material on the second optical waveguide is receiving a stimulant, just to induce insulator-to-metal (IMT) phase transition in the phase transition material on the second optical waveguide, wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure.
9. An optical switch comprising: a first optical waveguide, a second optical waveguide and a third waveguide, wherein the first optical waveguide is less than 5 microns in horizontal width, wherein the second optical waveguide is less than 5 microns in horizontal width, wherein the third optical waveguide is less than 5 microns in horizontal width, wherein a section of the first optical waveguide is substantially parallel within manufacturing tolerance to a section of the second optical waveguide, wherein a section of  change material, wherein the phase  change material on the second optical waveguide is receiving a stimulant, just to induce phase  change in the phase  change material on the second optical waveguide


Claims 2-9, 11-28, 30-33, 36, 37, 39-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 14-31, 33-36, 39, 40, 45-62 respectively, of copending Application No. 16/501,189 (reference application), since these dependent claims recite identical subject matters.
Claim 57 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/501,189 (reference application).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 19 of U.S. Patent No. 10,009,670. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim wordings are different, the subject matter claimed are the same: phase change material and phase transition material are synonymous; vanadium dioxide is a phase transition material; a current or voltage pulse is a stimulant that can induce phase change.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, or 19 of U.S. Patent No. 10,185,202. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim wordings are different, the subject matter claimed are the same: phase change material and phase transition material are synonymous; vanadium dioxide is a phase transition material; a current or voltage pulse is a stimulant that can induce phase change.
Allowable Subject Matter
Claims 22, 23, 50, 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or suggest a nanoscaled LN modulator, or a light slowing/stopping component of metamaterials of negative refractive index or nanostructures, when considered in view of the rest of the limitations of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571)272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/             Primary Examiner, Art Unit 3649